(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
*1002PoR .cuaNto, en este caso la apelada ha solicitado la desestimación del recurso de apelación interpuesto por los demandados apelantes, fundándose, entre otros motivos, en falta de jurisdicción por parte de este Tribunal para conocer de dicho recurso por razón de la cuantía;
PoR Cuanto, señalada la vista de la moción de desestimación, com-pareció solamente la representación de la apelada, quien oralmente informó en" apoyo de su moción;
Por CUANTO', examinados los autos, resulta que la sentencia en este caso dictada lo fué por $236.30 más $60 para costas y honorarios de abogado, no alcanzando por tanto la sentencia apelada a la suma de $300, sin comprender frutos e intereses,
Por tanto, visto el artículo 295 del Código de Enjuiciamiento Civil y los autos de este caso, se desestima, por falta de jurisdicción, el recurso interpuesto por los demandados apelantes.
El Juez Presidente Sr. Del Toro no intervino.